J-S01043-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRYAN ALLEN CRABB                          :
                  Appellant                    :
                                               :   No. 829 MDA 2021

          Appeal from the Judgment of Sentence Entered June 9, 2021
               In the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0005172-2008


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                     FILED: JULY 27, 2022

        Appellant Bryan Allen Crabb appeals from the judgment of sentence

imposed following the revocation of his probation. Appellant contends that

the trial court erred in revoking his probation because it did not specify the

conditions of probation at the time of his initial sentencing, and he claims that

the trial court abused its discretion when it resentenced Appellant after

revoking probation. We affirm.

        The trial court summarized the relevant facts and procedural history in

this matter as follows:

        On September 14, 2009, [Appellant] entered guilty pleas,
        pursuant to a negotiated plea agreement, to the offenses of sexual
        assault,[FN1] unlawful contact with a minor,[FN2] and corruption of
        minors.[FN3] The terms of the negotiated plea agreement were for
        [Appellant] to receive a sentence of three and one-half (3 ½) to
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01043-22


       seven (7) years in a state correctional institution followed by ten
       (10) years of consecutive probation.[1] Furthermore, it was
       agreed that [Appellant] accept whatever determination was made
       by the Sexual Offender Assessment Board (SOAB) as to whether
       he met the criteria of a Sexually Violent Predator (SVP). On
       December 17, 2009, [Appellant] was sentenced in accordance
       with the plea agreement and adjudged to be an SVP.
          [FN1]   18 Pa.C.S. § 3124.1.
          [FN2]   18 Pa.C.S. § 6318.
          [FN3]   18 Pa.C.S. § 6301.

       After imposing sentence and awarding credit for time served, the
       [c]ourt inquired of both parties whether the sentence was in
       accord with the negotiated plea agreement. [N.T., 12/17/09, at
       7]. The Commonwealth responded as follows:

          MS. GETTLE: Yes. I would ask for no contact with the victim
          as well as the sexual offender conditions that are standard.

          THE COURT: So ordered.

       [Id. at 7-8].

       No discussion was held on the record detailing the “sexual
       offender conditions that are standard” nor any other conditions of
       probation other than a prohibition on contact with the victim.

       On March 18, 2021, a revocation hearing was held on the
       Commonwealth’s allegations that [Appellant] was in violation of
       the terms of his probation.[FN4] The following testimony was
       offered by the Probation Officer in support of the Commonwealth’s
       allegations:

____________________________________________


1 The record reflects that the trial court sentenced Appellant to a term of three
and one-half to seven years of incarceration for the crime of sexual assault.
N.T., 12/17/09, at 7. The trial court also sentenced Appellant to a term of ten
years of probation for unlawful contact with a minor, and to a term of five
years of probation for corruption of minors. Id. The sentences of probation
were ordered to be served consecutively to the sentence of incarceration, but
concurrently with each other. Id. This resulted in an aggregate sentence of
three and one-half to seven years of incarceration followed by ten years of
probation.

                                           -2-
J-S01043-22


        [Appellant] has violated his supervision by possession of
        weapons, which included a 9 mm handgun, a crossbow, and
        a hunting rifle.

        [Appellant] has also had pornographic materials in his home
        and admitted to using pornography on a regular basis. He
        reported to [the investigating agent] that he was doing so
        on the family computer instead of his cell phone because he
        thought that the state agent would be less likely to check
        the family computer for this.

        He had also had a dildo and women’s clothing hidden in the
        basement because he did not believe [the investigating
        agent] would go and search the basement for that.

        And it should be noted that these were all behaviors that
        [Appellant] engaged in around the time of his original
        offense, so we’re very concerned at the pattern here. And
        [Appellant] has also admitted to treatment that he is in a
        similar cycle of abuse that led to his offense.

        He has a history of sexual assault with minor victims, which
        includes this current revocation case. Per the report that
        [the investigating agent] provided, again, the fact that he is
        viewing pornography or was viewing pornography daily and
        feeling the sexual materials, clothing, being aware of
        weapons in the home, all of this is just showing that he has
        no regard for the rules of the Court.

        We are very concerned that his behaviors might lead to
        further criminal activity, if it hasn’t already. He presents a
        major risk, in our opinion, to the community, and we would
        ask for an incarceration in state prison to prevent further
        victims.

     [N.T., 3/18/21, at 2-4].
        [FN4]The [sentence of incarceration] imposed [for] sexual
        assault, had already expired, and the only remaining counts
        subject to violation were the probationary sentences
        imposed [for unlawful contact with a minor and corruption
        of minors]. [Id. at 4].




                                    -3-
J-S01043-22


       [Appellant’s] counsel’s only comments were to suggest that the
       weapons may have belonged to other individuals residing in the
       home. [Id. at 4-5]. The Probation Officer responded:

          Your Honor, I do understand that; however, the rules make
          it very clear that they cannot be in the residence of which
          the [Appellant] resides, and he was aware that they were
          there. So whether they were actually his weapons or not,
          his knowledge of them being in the residence alone would
          be a violation.

       [Id. at 5].

       Based on the above testimony, we found [Appellant] in violation
       of his probation, ordered the preparation of a pre-sentence
       investigation report (PSI) and scheduled sentencing for June 9,
       2021. [Id.]. At the resentencing hearing on June 9, 2021, the
       Commonwealth declined the opportunity to offer additional
       testimony.      [N.T., 6/9/21,2 at 4].            Nonetheless, the
       Commonwealth did present a very persuasive argument detailing
       the nature and circumstances of [Appellant’s] underlying
       convictions and the nexus between some of the alleged probation
       violations and those previous criminal actions. Accordingly, we
       sentenced [Appellant] to serve four and one-half (4½) to ten (10)
       years in a state correctional institution [for unlawful contact with
       a minor,] followed by five (5) years of consecutive probation [for
       corruption of minors]. [Id. at 10-11].

Trial Ct. Op., 8/10/21, at 1-3 (some formatting altered).3
____________________________________________


2 It is undisputed that the trial court resentenced Appellant on June 9, 2021.
See Sentencing Order, 6/9/21. However, the cover page on the notes of
testimony for the resentencing hearing bears a date of June 25, 2021. The
reason for this discrepancy is unclear. For purposes of our discussion, we will
utilize the date of the sentencing order, June 9, 2021, to refer to the notes of
testimony from Appellant’s resentencing hearing.

3 Because Appellant was actively and concurrently serving his probationary
sentences for unlawful contact with a minor and corruption of minors prior to
the violation, there was no anticipatory revocation of probation. Therefore,
this Court’s decision in Commonwealth v. Simmons, 262 A.3d 512 (Pa.
Super. 2021) (en banc), holding that sentencing courts lack the statutory
(Footnote Continued Next Page)


                                           -4-
J-S01043-22



       Appellant subsequently filed a timely post-sentence motion. The trial

court denied Appellant’s post-sentence motion on June 16, 2021, and

Appellant filed a timely appeal.4 Both the trial court and Appellant complied

with Pa.R.A.P. 1925.

       On appeal, Appellant raises the following issues:

       1. Did the trial court err in revoking Appellant’s probationary
          sentence[s] where the trial court failed to notify Appellant of
          the conditions of probation at the time of sentencing.

       2. Did the trial court err in revoking the appellant’s probationary
          sentence[s] where the Commonwealth failed to present
          sufficient evidence to prove Appellant violated the conditions of
          probation.

       3. Did the trial court err in sentencing Appellant to a sentence of
          four and one-half years to ten years [of] incarceration followed
          by five years of probation where said sentence was unduly
          harsh.

Appellant’s Brief at 5.

       Because Appellant’s first two issues are interrelated, we address them

concurrently. Appellant contends that at his initial sentencing, the trial court

failed to specify the conditions of probation and that at the revocation hearing,

the Commonwealth did not meet its burden of establishing Appellant violated

his probation.      Id. at 10, 14-19.          Relying on this Court’s decision in


____________________________________________


authority to revoke probation for a violation committed before the sentence
of probation has commenced, does not apply. See id. at 514.

4Additionally, Appellant’s prior counsel filed a motion to withdraw on June 24,
2021. The trial court granted prior counsel’s motion to withdraw, and it
appointed current counsel to represent Appellant on appeal.

                                           -5-
J-S01043-22



Commonwealth v. Koger, 255 A.3d 1285 (Pa. Super. 2021), appeal

granted, 270 WAL 2021, 2022 WL 1014268 (Pa. filed Apr. 5, 2022), Appellant

emphasizes that trial courts have a statutory duty to attach conditions to a

defendant’s probation. In this case, Appellant asserts that the trial court failed

to inform him about the specific conditions of his probation and therefore, the

court erred in revoking his probation. Id. at 12-14.

       The Commonwealth responds that because Appellant knew that there

were weapons in his house and had the ability to possess them, Appellant was

in constructive possession of a firearm.         Commonwealth’s Brief at 4.

Therefore, the Commonwealth contends that Appellant’s unlawful possession

of a firearm was a violation of 18 Pa.C.S. § 6105, and it constituted an

independent basis to revoke probation. Id.5

       We begin our discussion by setting forth the applicable standard of

review.

       When considering an appeal from a sentence imposed following
       the revocation of probation, “[o]ur review is limited to determining
       the validity of the probation revocation proceedings and the
       authority of the sentencing court to consider the same sentencing
       alternatives that it had at the time of the initial sentencing.”
       Commonwealth v. Perreault, 930 A.2d 553, 557 (Pa. Super.
       2007) (citations omitted); see also 42 Pa.C.S. § 9771(b).


____________________________________________


5 Alternatively, the Commonwealth suggests that this matter should be held
in abeyance until the Supreme Court of Pennsylvania “resolves allocatur in
Commonwealth v. Koger, 270 WAL 2021.” Commonwealth’s Brief at 4. As
discussed below, we conclude that this Court’s decision in Koger is not
dispositive in this matter.


                                           -6-
J-S01043-22


      Revocation of a probation sentence is a matter committed to the
      sound discretion of the trial court, and that court’s decision will
      not be disturbed on appeal in the absence of an error of law or an
      abuse of discretion. Commonwealth v. Smith, 669 A.2d 1008,
      1011 (Pa. Super. 1996); see also 42 Pa.C.S. § 9771(a) (stating
      that, while a defendant is on probation, the court “has inherent
      power to at any time terminate continued supervision, lessen the
      conditions upon which an order of probation has been imposed or
      increase the conditions under which an order of probation has
      been imposed upon a finding that a person presents an identifiable
      threat to public safety”).

Commonwealth v. Parson, 259 A.3d 1012, 1019 (Pa. Super. 2021)

(formatting altered).

      Before the trial court may revoke probation, the court must find, “based

on the preponderance of the evidence, that the probationer violated a specific

condition of probation or committed a new crime[.]”              Id. (quoting

Commonwealth v. Foster, 214 A.3d 1240, 1243 (Pa. 2019)); see also 42

Pa.C.S. § 9771.       “Unlike a criminal trial where the burden is upon the

Commonwealth to establish all of the requisite elements of the offenses

charged beyond a reasonable doubt, at a [probation] revocation hearing the

Commonwealth need only prove a violation of probation by a preponderance

of the evidence.”     Parson, 259 A.3d at 1019 (citation omitted).     “As our

Supreme Court has explained, ‘preponderance of the evidence is “a more likely

than not inquiry,” supported by the greater weight of the evidence; something

a reasonable person would accept as sufficient to support a decision.’” Id.

(citation omitted).     Moreover, it is well settled that “[p]robation may be

revoked on the basis of conduct which falls short of criminal conduct.” Id.

(citing Commonwealth v. Colon, 102 A.3d 1033, 1042 (Pa. Super. 2014)).

                                      -7-
J-S01043-22



        In Koger, the defendant was sentenced to probation after he was

convicted    of   possessing   child   pornography    and    criminal   use     of   a

communication facility.      See Koger, 255 A.3d at 1287.          At the time of

sentencing, the trial court did not advise the defendant of the specific

conditions of his probation or parole.        Id. at 1290.     Instead, after the

sentencing hearing, a probation officer informed the defendant of the general

rules, regulations, and conditions governing probation and parole. Id. Months

later, after finding defendant in violation of his probation, the court revoked

both his probation and parole.

        On appeal, the defendant argued that the trial court abused its

discretion by revoking his probation because the Commonwealth failed to

establish all the specific terms and conditions of his parole and probation. Id.

at 1288-89.       In response, the Commonwealth argued that the probation

department adequately advised the defendant about the terms and conditions

of his sentence. Ultimately, a panel of this Court explained that the trial court

may not delegate its statutorily prescribed duties to probation and parole

offices, and the trial court is required to communicate any conditions of

probation or parole as a prerequisite to violating any such condition. Id. at

1291.

        In reaching that conclusion, the Koger Court explained:

        We reject the Commonwealth’s argument that the probation
        officer’s . . . petition sufficiently indicated the conditions and
        alleged violations. Instead, “the court shall attach such of the
        reasonable conditions . . . as it deems necessary to insure or assist
        the defendant in leading a law-abiding life.[”] Because the trial

                                        -8-
J-S01043-22


       court did not impose, at the time of the August 21, 2018,
       sentencing any specific probation or parole conditions, the court
       could not have found he “violated one of the ‘specific conditions’
       of probation or parole included in the probation order.”

Id. at 1290-91 (some formatting altered and citations omitted).

       Following    our    review,    we       conclude   that   the   instant   case   is

distinguishable from Koger.          The Koger decision did not state that every

conceivable condition or aspect of probation must be specified by the trial

court. Indeed, “[t]he law provides a general condition of probation – that the

[Appellant] lead ‘a law-abiding life,’ i.e., that the [Appellant] refrain from

committing another crime.” Foster, 214 A.3d at 1250; 42 Pa.C.S. § 9754;

see also Commonwealth v. Roy, 2021 WL 4901052 at *2 (Pa. Super. filed

Oct. 21, 2021) (unpublished mem.) (applying Foster and concluding that the

trial court “was permitted to revoke [the defendant’s] probation based on his

commission of new offenses . . . even though that condition of his probation

was not set forth in his original sentencing order”); Commonwealth v.

Mitchell, 2022 WL 872501, at *4 (Pa. Super. filed Mar. 24, 2022)

(unpublished mem.) (same).6 Were we to hold otherwise, it would require

trial courts to specifically enumerate the Crimes Code and every criminal act

that a probationer must refrain from committing while serving a term of

probation. We conclude that the Koger Court did not intend such a result.



____________________________________________


6 See generally Pa.R.A.P. 126(b) (noting that unpublished memorandum
decisions of the Superior Court filed after May 1, 2019, may be cited for their
persuasive value).

                                           -9-
J-S01043-22



      As noted previously, it is undisputed that Appellant is a convicted felon

who pleaded guilty to sexual assault, unlawful contact with a minor, and

corruption of minors.    Because corruption of minors is an offense that is

specifically enumerated in 18 Pa.C.S. § 6105(b), Appellant is prohibited from

possessing a firearm. See 18 Pa.C.S. § 6105(a)(1).

      Further, it is well settled that the unlawful possession of a firearm may

be established by constructive possession. Commonwealth v. McClellan,

178 A.3d 874, 878 (Pa. Super. 2018). In circumstances where contraband is

not found on the defendant’s person, the Commonwealth must establish

constructive possession, which is “the power to control the contraband and

the intent to exercise that control.” Id. (citations omitted). “Constructive

possession is an inference arising from a set of facts that possession of the

contraband was more likely than not.” Id.

      Notably, Probation Officer Brandy Hooper testified to the discovery of a

firearm inside Appellant’s approved residence.       The house is owned by

Appellant’s parents, and there is no dispute that Appellant had equal access

to the interior of the house. Trial Ct. Op., 8/10/21, at 2; N.T., 3/18/21, at 3;

see, e.g., Commonwealth v. Mudrick, 507 A.2d 1212, 1214 (Pa. 1986)

(holding that constructive possession may be found where the contraband is

found in an area of joint control and equal access).              Under these

circumstances, we agree with the Commonwealth that “Appellant’s very

conduct of being present in a house where he knew weapons were kept with

an ability to possess them constituted constructive possession and the offense

                                     - 10 -
J-S01043-22



of persons not to possess and constituted an independent basis for revocation

as the commission of a new crime.”             Commonwealth’s Brief at 4. On this

record, we conclude that the Commonwealth established, by a preponderance

of the evidence, that Appellant violated his probation by possessing a firearm.

        For these reasons, we discern no merit to Appellant’s argument that the

trial court was not permitted to revoke his probation pursuant to Koger.7

Further, we conclude that the Commonwealth presented sufficient evidence to

establish that Appellant violated his probation by unlawfully possessing a

firearm. Accordingly, we discern no abuse of discretion or error law in the

trial   court’s   conclusion     that   the    Commonwealth    established   by   a

preponderance of the evidence that Appellant, a person ineligible to possess

a firearm, was in violation of 18 Pa.C.S. § 6105, and therefore, violated the

general conditions of his probation. See Parson, 259 A.3d at 1019; see also




____________________________________________


7 We are cognizant that in its Rule 1925(a) opinion, the trial court cites Koger,
and now agrees with Appellant that the revocation of probation should be
reversed. Trial Ct. Op., 8/10/21, at 6. The trial court concludes that although
it agreed to impose “sexual offender conditions that are standard[,] . . . that
language does nothing . . . to notice [Appellant] as to the conditions being
imposed or to make those conditions clear on the record.” Id. While Koger
requires the sentencing court to inform a defendant of probation conditions,
instantly, we disagree with the trial court that Koger requires reversal. As
discussed above, established case law provides general conditions of
probation, and Appellant violated those conditions by unlawfully possessing a
firearm. Foster, 214 A.3d at 1250; 42 Pa.C.S. § 9754.


                                          - 11 -
J-S01043-22



Foster, 214 A.3d at 1250; Roy, 2021 WL 4901052 at *2. On this record,

Appellant is entitled to no relief on his first two issues.8

       In his remaining issue, Appellant contends that the trial court abused its

discretion when it imposed an excessive sentence and failed to consider

mitigating factors.     Appellant’s Brief at 23.   Accordingly, Appellant’s issue

presents a challenge to the discretionary aspects of his sentence.           See

Commonwealth v. Ahmad, 961 A.2d 884, 886 (Pa. Super. 2008) (stating

that “[a] challenge to an alleged excessive sentence is a challenge to the

discretionary aspects of a sentence” (citation omitted)).




____________________________________________


8 To the extent that Appellant claims that the trial court relied on hearsay
evidence in revoking probation, see Appellant’s Brief at 17-18, we conclude
that his claim is waived. The record reveals that Appellant failed to make an
objection based on hearsay during the revocation proceedings. Evidentiary
challenges are subject to waiver if not properly raised. See Commonwealth
v. Foreman, 797 A.2d 1005, 1016 (Pa. Super. 2002) (reviewing challenge to
admission of hearsay evidence and holding that “[i]n the absence of an
appropriate objection made when the evidence is proffered at trial, the issue
is not preserved for appeal and the applicable rule of evidence is waived”
(citation omitted)); Pa.R.A.P. 302(a) (stating that “[i]ssues not raised in the
trial court are waived and cannot be raised for the first time on appeal”).
Relatedly, although Appellant does not use the terminology “ineffective
assistance of counsel” in connection with his counsel’s failure to object,
Appellant does point out that counsel failed to meet with him prior to the
revocation hearing. Appellant’s Brief at 18. To the extent that Appellant is
claiming ineffective assistance of counsel, generally, this type of claim would
be cognizable for collateral relief pursuant to the Post Conviction Relief Act
(PCRA), 42 Pa.C.S. §§ 9541-9546. See Commonwealth v. Grant, 813 A.2d
726 (Pa. 2002) (holding that, as a general rule, claims of ineffective assistance
of counsel should be raised on collateral review); Commonwealth v.
Cappello, 823 A.2d 936 (Pa. Super. 2003) (a claim that counsel was
ineffective at revocation hearing is a claim cognizable under the PCRA).

                                          - 12 -
J-S01043-22



      We note that “[t]he right to appellate review of the discretionary aspects

of a sentence is not absolute.” Commonwealth v. Zirkle, 107 A.3d 127,

132 (Pa. Super. 2014) (citations omitted).       Rather, where an appellant

challenges the discretionary aspects of a sentence, the appeal should be

considered a petition for allowance of appeal. Commonwealth v. W.H.M.,

932 A.2d 155, 163 (Pa. Super. 2007).

      As this Court explained in Commonwealth v. Moury, 992 A.2d 162

(Pa. Super. 2010), an appellant challenging the discretionary aspects of his

sentence must invoke this Court’s jurisdiction by satisfying a four-part test:

      [W]e conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. [708]; (3) whether appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate under
      the Sentencing Code, 42 Pa.C.S. § 9781(b).

Id. at 170 (formatting altered and citation omitted).

      In the instant case, following the revocation of his probation, Appellant

filed a timely post-sentence motion, a timely appeal, and included a Rule

2119(f) statement in his appellate brief. Accordingly, Appellant is in technical

compliance with the requirements to challenge the discretionary aspects of his

sentence. See Commonwealth v. Rhoades, 8 A.3d 912, 916 (Pa. Super.

2010). Therefore, we will proceed to determine whether Appellant has raised

a substantial question. See id.




                                     - 13 -
J-S01043-22



      The determination of whether there is a substantial question is made on

a case-by-case basis, and this Court will grant the appeal only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing Code;

or (2) contrary to the fundamental norms which underlie the sentencing

process. Moury, 992 A.2d at 170.

      In the instant case, Appellant contends that the trial court imposed a

sentence that is excessive and failed to consider relevant sentencing

components, including his rehabilitative needs, and mitigating factors.

Appellant’s Brief at 23-24.     Accordingly, we conclude that Appellant has

presented a substantial question for our review.       See Commonwealth v.

Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014) (stating that a claim of an

excessive sentence in conjunction with an assertion that the court failed to

consider mitigating factors raises a substantial question).

      Our standard of review is as follows:

      The imposition of sentence following the revocation of probation
      is vested within the sound discretion of the trial court, which,
      absent an abuse of that discretion, will not be disturbed on appeal.
      An abuse of discretion is more than an error in judgment – a
      sentencing court has not abused its discretion unless the record
      discloses that the judgment exercised was manifestly
      unreasonable, or the result of partiality, prejudice, bias or ill-will.




                                      - 14 -
J-S01043-22



Commonwealth v. Starr, 234 A.3d 755, 760-61 (Pa. Super. 2020) (citation

omitted).9 Moreover, “our review is limited to determining the validity of the

probation revocation proceedings and the authority of the sentencing court to

consider the same sentencing alternatives that it had at the time of the initial

sentencing.”     Parson, 259 A.3d at 1019 (citation omitted and formatting

altered); see also 42 Pa.C.S. § 9771(b).

       After review, we conclude that Appellant has failed to provide any

argument apart from his boilerplate assertion that the sentence is longer than

the original sentence and “excessive without justification.” Appellant’s Brief

at 28.10 Appellant offers only the broad assertion that “the trial court did not

take into consideration his character” and “placed too much emphasis on his

criminal history than on his rehabilitative needs.” Id. at 27-28. Appellant’s

argument is wholly undeveloped, and we find it is, therefore, waived. See

Commonwealth v. Samuel, 102 A.3d 1001, 1005 (Pa. Super. 2014)

(concluding that appellant waived his claim by failing to adequately develop

his argument or provide citation to and discussion of relevant authority).
____________________________________________


9 In his brief, Appellant references the trial court’s responsibilities under the
recently drafted Resentencing Guidelines. Appellant’s Brief at 23 (citing 204
Pa.Code § 307.2). Because Appellant’s underlying crimes were committed in
2008, the Resentencing Guidelines were not applicable when Appellant was
resentenced at his 2021 VOP hearing. 204 Pa.Code § 307.2(b).

10In the argument portion of his brief, Appellant challenges only the sentence
imposed for unlawful contact with a minor. Accordingly, Appellant has waived
any challenge to the sentence imposed for corruption of minors. See
Commonwealth v. Felder, 247 A.3d 14, 20 (Pa. Super. 2021) (stating that
“an issue identified on appeal but not developed in the appellant’s brief is
abandoned and, therefore, waived” (citation omitted and formatting altered)).

                                          - 15 -
J-S01043-22



      In any event, were we to address this issue, we would find no abuse of

discretion by the trial court. The record reflects that the trial court considered

the PSI, the conduct underlying Appellant’s initial crimes, the conduct

underlying the revocation of Appellant’s probation, and, although it was not

required to, the court considered the Sentencing Guidelines. See Trial Ct.

Op., 8/10/21, at 4-5; N.T., 6/9/21, at 9-10. The trial court then imposed a

sentence of four and one-half to ten years of incarceration, a sentence at the

low end of the standard range of the Sentencing Guidelines. See Trial Ct.

Op., 8/10/21, at 4-5; N.T., 6/9/21, at 9-10; see also N.T., 12/7/09, at 4. It

is well settled that where the trial court has the benefit of a PSI report, we

may assume that the trial court was aware of Appellant’s rehabilitative needs

and weighed those considerations along with relevant mitigating factors. See

Moury, 992 A.2d at 171. On this record, we discern no basis upon which to

disturb the trial court’s sentence.   Therefore, were we to reach this issue,

Appellant would be entitled to no relief.

      For these reasons, we affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.
    Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/27/2022



                                      - 16 -